Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 objected to because of the following informalities: 
“the one or more behavior patterns” should be changed to read “the one or more user behavior patterns” in the following locations:
Claim 1:  Line 9 and Line 10
Claim 5:  Lines 6-7
Claim 6:  Line 4
Claim 7:  Line 1 and Line 4
Claim 12:  Line 17 and Line 18
Claim 14:  Lines 1-2 and Lines 4-5
Claim 17:  Line 15, Line 16, Lines 17-18, and Lines 20-21
“the group” should be changed to read “a group” in the following locations:
Claim 3:  Lines 1-2 and Line 4
Claim 8:  Line 3
Claim 13:  Line 2 and Lines 4-5
Claim 15:  Line 4
Claim 18:  Line 2 and Line 5
Claim 19:  Line 4
“the at least one processor” should be changed to read “at least one processor” in the following location:
Claim 17:  Line 2
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 10-14, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-11 are directed to a method, Claims 12-16 are directed to an application server, and Claims 17-20 are directed to non-transitory computer readable media.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 12, and 17:
-	“analyzing telemetry data…” (mental process);
-	“correlating behavior patterns…” (mental process);
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements in claims 1, 12, and 17 “application server”, “memory”, “processor”, and “non-transitory computer readable media” correspond to mere instructions to implement an abstract idea or other exception on a computer.  Considering further additional limitations, “storing…telemetry data…to one or more databases” and “storing…behavior patterns…to a profile database”, the claim as a whole merely describes how to generally “apply” the concept of analyzing telemetry data, correlating behavior patterns, and storing intermediate results in a computer environment (see MPEP 2106.05 (f)(2)), while “receiving, at the application server, first telemetry data…” and “generating a notification…” amount to insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

	Claims 1, 12, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claims 1, 12, and 17 “application server”, “memory”, “processor”, and “non-transitory computer readable media” correspond to mere instructions to implement an abstract idea or other exception on a computer.  The additional limitations amount to well understood, routine, and conventional activity:  “receiving, at the application server, first telemetry data…” and “generating a notification…” (Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i) and “storing…telemetry data…to one or more databases” and “storing…behavior patterns…to a profile database” (Storing and retrieving information in memory, see MPEP 2106.05(d)(II)(iv)).   The claims are directed to a judicial exception.
Dependent claim(s) 2-3, 5-7, 10-11, 13-14, and 18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2 recites the same limitations as Claim 1, wherein the analyzing is of both first and second telemetry data (mental process), and with additional limitations receiving second telemetry data (necessary data gathering and outputting, see MPEP 2106.05(g)(3)) and storing second telemetry data in a database which amounts to merely “applying” the concept in a computer environment; the additional limitations do not amount to significantly more, as they are each well-understood, routine, and conventional activity (Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i) and Storing and retrieving information in memory, see MPEP 2106.05(d)(II)(iv)).
Claims 3, 13, and 18 recite the same limitations as Claim 2, merely specifying the types of devices from which the telemetry data has been received.  The claims are still directed to the judicial exception (mental process).
Claim 4 recites the same limitations as Claim 1, wherein receiving telemetry data comprises communicating with a module that intercepts device use and sends the data; here, the judicial exception is integrated into a practical application.
Claim 5 recites the same limitations as Claim 1, wherein the analyzing is of both first and third telemetry data (mental process), and with additional limitations receiving third telemetry data (necessary data gathering and outputting, see MPEP 2106.05(g)(3)) and storing third telemetry data in a database which amount to merely “applying” the concept in a computer environment; the additional limitations do not amount to significantly more, as they are each well-understood, routine, and conventional activity (Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i) and Storing and retrieving information in memory, see MPEP 2106.05(d)(II)(iv)).
Claims 6 recites the same limitations as Claim 1, specifying that the analyzing step is accomplished via machine learning, which is another abstract idea (mathematical relationship)
Claims 7 and 14 recite the same limitations as Claims 1 and 12, specifying that the correlating step is accomplished via machine learning, which is another abstract idea (mathematical relationship).

Claims 9, 16, and 20 are dependent upon Claims 8, 15, and 19, and thus integrate the judicial exception into a practical application.
Claims 10 recites the same limitations as Claim 1, and further sending the notification to the administrator;  this is insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)) and thus does not integrate the judicial exception into a practical application; nor does it amount to significantly more, as it is well understood, routine, and conventional activity (Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i)).
Claims 11 recites the same limitations as Claim 1, specifying that the notification sending is via text message;  this is insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)) and thus does not integrate the judicial exception into a practical application; nor does it amount to significantly more, as it is well understood, routine, and conventional activity (Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefanski et. al. (US 2020/0020220 A1; hereinafter “Stefanski”).
As per Claim 1, Stefanski teaches a method (Stefanski, Para [0003] Lines 1-2, discloses “Various embodiments are described related to a method for monitoring a resident”) of user behavior determination (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model”) performed by an application server (Stefanski, Para [0035] Lines 1-3, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator”), the method comprising
receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device of a first device type (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0035] Lines 1-3, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator.” Examiner’s Note:  Telemetry data is data that is collected from a source and transmitted to remote location.  It is clear here that the server system is remote from the collection devices, which are in the home of the resident.  Also, the data is collected from a “plurality of smart home devices”, which must include a first usage of a first user device of a first device type.)
storing the first telemetry data to one or more databases (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.)
analyzing, at the application server, telemetry data, including the first telemetry data stored in the one or more databases, to determine one or more user behavior patterns clustered by an identity of a user (Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”)
storing the one or more behavior patterns to a profile database (Stefanski, Para [0003] Lines 9-13, discloses that in a learning phase, the behavioral patterns are used to create an ordinary behavior model: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0033] Lines 16-18, discloses that this ordinary behavior model, which comprises behavior patterns, is stored in a database:  “These behaviors may be compared with the ordinary behavior model stored as part of the ordinary behavior model database 131.”)
correlating the one or more behavior patterns to at least one identified behavior based on one or more behavior models (Stefanski, Para [0033] Lines 1-7, discloses correlating behavior patterns to a behavior based on a model: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Stefanski, Para [0004] Right Column Lines 13-16, also further discloses specific models in addition to the ordinary behavior model (i.e., identified behaviors): “The questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified.”)
and generating a notification of the at least one identified behavior (Stefanski, Para [0078] Lines 1-4, discloses “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460.”)

	As per Claim 2, Stefanski, as shown above, teaches the method of claim 1 and further teaches further comprising: receiving, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0035] Lines 1-3, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator.” Examiner’s Note:  Telemetry data is data that is collected from a source and transmitted to remote location.  It is clear here that the server system is remote from the collection devices, which are in the home of the resident.  Also, the data is collected from a “plurality of smart home devices”, which must include a second usage of a second user device of a second device type.)
and storing the second telemetry data to the one or more databases, wherein analyzing the telemetry data includes analyzing the first telemetry data and the second telemetry data to determine the one or more user behavior patterns (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.”  Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Stefanski does not restrict the analyzing of telemetry data to one particular device, as it is analyzed from the plurality of smart home devices, which includes a second device with second telemetry data.)

As per Claim 3, Stefanski, as shown above, teaches the method of claim 2 and further teaches wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice- activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group (Stefanski, Para [0004] Right Column 11 Lines from the end, discloses a “smartphone” (i.e., mobile phone): “The plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device.”)

As per Claim 4, Stefanski, as shown above, teaches the method of claim 1 and further teaches wherein receiving the first telemetry data comprises communicating with a monitoring module of the first user device, wherein the monitoring module of the first user device is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data. (Stefanski, Para [0087] Sentences 1 and 2, discloses: “If some non-zero number of exclusively battery-powered devices are to be used for monitoring a resident, code may be provided to and/or activated at the battery-powered smart home device that modifies its communication schedule with other smart home devices and/or a cloud-computing system, such as system 100. If certain behavior patterns are observed (or not observed) by the battery-powered device, the battery-powered device may be instructed to report the data other than at its periodic transmission schedule.”  Examiner’s Note:  Here, the “code” that modifies the device’s communication schedule is the “monitoring module.”  If a certain pattern is observed, it intercepts the device use and sends the telemetry data immediately.)

As per Claim 5, Stefanski, as shown above, teaches the method of claim 1 and further teaches further comprising: receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of the user (Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Examiner’s Note:  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices.  This could be any number of devices, and Stefanski, Para [0004] Right Column 11 Lines from the end, names at least 3 types:  “The plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device.”)
and storing the third telemetry data to one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data to determine the one or more behavior patterns.  (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.” Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices, which may include a third device with third telemetry data, as Stefanski lists over three types of devices.)

As per Claim 6, Stefanski, as shown above, teaches the method of claim 1 and further teaches wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate the first usage with the one or more behavior patterns of the user (Stefanski, Para [0031] Lines 5-7, discloses that the analyzing is performed by the “environment learning engine” (i.e., machine learning): “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”)

As per Claim 7, Stefanski, as shown above, teaches the method of claim 1 and further teaches wherein correlating the one or more behavior patterns to the at least one identified behavior based on the one or more behavior models comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the one or more behavior patterns of the user (Stefanski, Para [0033], discloses: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Examiner’s Note:  Here, the “environment monitoring engine” functions as a “machine learning service module”, and monitoring for compliance with the ordinary behavior model can be considered the inference phase of a machine learning technique, in light of the fact that Stefanski, Para [0003] Lines 9-13, discloses that the ordinary behavior model itself was constructed using the training phase of a machine learning technique: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  )

As per Claim 8, Stefanski, as shown above, teaches the method of claim 1 and further teaches maintaining a user profile corresponding to the user, wherein the user profile includes at least one parameter selected from the group consisting of: a frequency with which telemetry data is to be received from the first user device, an amount of the telemetry data that is to be received from the first user device, or an indication of one or more types of information that are to be included in the telemetry data and communicating the at least one parameter to the first user device. (Stefanski, Para [0004] Lines 1-18, discloses “Embodiments of such a method may include one or more of the following features: The method may include performing the confidence assessment. Performing the confidence assessment may include identifying a number of the plurality of smart home devices that are eligible to participate in the monitoring. Performing the confidence assessment may include identifying a second number of the plurality of smart home devices that are eligible to participate in the monitoring and are power-constrained devices. The method may include, in response to the monitoring being activated, activating a process at each exclusively battery-powered smart home device of the plurality of smart home devices that defines one or more rules indicative of when data indicative of a behavior of the resident should be stored for periodic scheduled transmission to a monitoring server system or the data indicative of the behavior of the resident should be transmitted immediately to the monitoring server system.  Performing the confidence assessment may include providing a questionnaire to the administrator device linked with the user account.”  Examiner’s Note:  Here, the “confidence assessment”, which comprises a “questionnaire”, serves as a “user profile”.  The confidence assessment includes “identifying a number of the plurality of smart home devices that are eligible” (i.e., a parameter,  indication of one or more types of information that are to be included) and “one or more rules indicative of…periodic scheduled transmission…or…transmitted immediately” (i.e., a parameter, frequency with which telemetry data is to be received from the first user device).  The parameter, for frequency with which telemetry data is to be received, is communicated to the device:  “activating a process at each exclusively battery-powered smart home device…defines one or more indicative of…periodic scheduled transmission…or…transmitted immediately.”)

As per Claim 10, Stefanski, as shown above, teaches the method of claim 1 and further teaches further comprising: sending, by the application server, the notification of the at least one identified behavior, to an administrator of the user profile (Stefanski, Para [0078] Lines 1-5, discloses that the notification is sent to the administrator: “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460. The notification may include text, audio, and/or video.”)

As per Claim 11, Stefanski, as shown above, teaches the method of claim 10 and further teaches wherein sending the notification comprising sending a text message to a user device associated with the administrator. (Stefanski, Para [0078] Lines 1-5, discloses that the notification is sent to the administrator via text: “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460. The notification may include text, audio, and/or video.”)

As per Claim 12, Stefanski teaches an application server (Stefanski, Para [0035] Lines 1, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator”), comprising:
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the application server to (Stefanski, Para [0006] Lines 5-15, discloses “The system may include a cloud-based host system. The cloud-based host system may include one or more processors. The cloud-based host system may include a memory communicatively coupled with and readable by the one or more processors. The cloud-based host system, having stored therein processor-readable instructions which, when executed by the one or more processors, may cause the one or more processors to perform a confidence assessment based on the plurality of smart home devices being present within the residence linked with the user account.”)
receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device of a first device type; receive second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type  (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Examiner’s Note:  Telemetry data is data that is collected from a source and transmitted to remote location.  It is clear here that the server system is remote from the collection devices, which are in the home of the resident.  Also, the data is collected from a “plurality of smart home devices”, which must include a first usage of a first user device of a first device type and a second usage of a second user device of a second device type.)
wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages (Stefanski, Para [0029] Lines 4-15, makes it clear that the data is time-ordered:  “Sensor data received by smart device data reception interface 120 from smart home devices present within the resident's residence may be monitored for a: wake-up time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident gets out of bed); a bedtime time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident goes to bed); and/or an activity interval (an amount of time during which movement by the resident is expected to be observed at least a threshold number of times (e.g., movement at least once per hour between the wake-up time period and the bedtime time period).”)
store the first telemetry data and the second telemetry data to one or more databases (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Stefanski does not restrict this saving to one device, as it is for the plurality of devices, including a first and a second device.)
analyze telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more user behavior patterns clustered by an identity of a user (Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Stefanski does not restrict this to one device, but again, the plurality of devices.)
store the one or more behavior patterns to a profile database (Stefanski, Para [0003] Lines 9-13, discloses that in a learning phase, the behavioral patterns are used to create an ordinary behavior model: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0033] Lines 16-18, discloses that this ordinary behavior model, which comprises behavior patterns, is stored in a database:  “These behaviors may be compared with the ordinary behavior model stored as part of the ordinary behavior model database 131.”)
correlate the one or more behavior patterns to at least one identified behavior based on one or more behavior models (Stefanski, Para [0033] Lines 1-7, discloses correlating behavior patterns to a behavior based on a model: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Stefanski, Para [0004] Right Column Lines 13-16, also further discloses specific models in addition to the ordinary behavior model (i.e., identified behaviors): “The questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified.”)
generate a notification of the at least one identified behavior. (Stefanski, Para [0078] Lines 1-4, discloses “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460.”)

As per Claim 13, Stefanski, as shown above, teaches the method of claim 12 and further teaches wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a (Stefanski, Para [0004] Right Column 11 Lines from the end, discloses a “smartphone” (i.e., mobile phone): “The plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device.”)

As per Claim 14, Stefanski, as shown above, teaches the method of claim 12 and further teaches wherein the instructions to correlate the one or more behavior patterns to the at least one identified behavior based on one or more behavior models comprises instructions to apply, by a machine learning service module of the application server, one or more machine learning techniques to the one or more behavior patterns of the user. (Stefanski, Para [0033], discloses: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Examiner’s Note:  Here, the “environment monitoring engine” functions as a “machine learning service module”, and monitoring for compliance with the ordinary behavior model can be considered the inference phase of a machine learning technique, in light of the fact that Stefanski, Para [0003] Lines 9-13, discloses that the ordinary behavior model itself was constructed using the training phase of a machine learning technique: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”)

As per Claim 15, Stefanski, as shown above, teaches the method of claim 12 and further teaches wherein the instructions further direct the application server to: maintain a user profile corresponding to the user, wherein the user profile includes at least one parameter selected from the group consisting of: a frequency with which telemetry data is to be received from the first or second user devices, an amount of the telemetry data that is to be received from the first or second devices, or an indication of one or more types of information that are to be included in the telemetry data; and communicate the at least one parameter to at least one of the first user device or the second user device.  (Stefanski, Para [0004] Lines 1-18, discloses “Embodiments of such a method may include one or more of the following features: The method may include performing the confidence assessment. Performing the confidence assessment may include identifying a number of the plurality of smart home devices that are eligible to participate in the monitoring. Performing the confidence assessment may include identifying a second number of the plurality of smart home devices that are eligible to participate in the monitoring and are power-constrained devices. The method may include, in response to the monitoring being activated, activating a process at each exclusively battery-powered smart home device of the plurality of smart home devices that defines one or more rules indicative of when data indicative of a behavior of the resident should be stored for periodic scheduled transmission to a monitoring server system or the data indicative of the behavior of the resident should be transmitted immediately to the monitoring server system.  Performing the confidence assessment may include providing a questionnaire to the administrator device linked with the user account.”  Examiner’s Note:  Here, the “confidence assessment”, which comprises a “questionnaire”, serves as a “user profile”.  The confidence assessment includes “identifying a number of the plurality of smart home devices that are eligible” (i.e., a parameter,  indication of one or more types of information that are to be included) and “one or more rules indicative of…periodic scheduled transmission…or…transmitted immediately” (i.e., a parameter, frequency with which telemetry data is to be received from the first user device).  The parameter, for frequency with which telemetry data is to be received, is communicated to the device:  “activating a process at each exclusively battery-powered smart home device…defines one or more indicative of…periodic scheduled transmission…or…transmitted immediately.”)

As per Claim 17, Claim 17 is a non-transitory computer-readable media claim corresponding to application server Claim 12.  The difference is that non-transitory computer-readable media is recited in the claim.  (Stefanski, Para [0095] Line 1 discloses:  “When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks may be stored in a non-transitory computer-readable medium such as a storage medium.”)  Claim 17 is rejected for the same reasons as Claim 12.

As per Claim 18, Claim 18 is a non-transitory computer-readable media claim corresponding to application server Claim 13.  The difference is that non-transitory computer-readable media is recited in the claim.  Claim 18 is rejected for the same reasons as Claim 13.

As per Claim 19, Claim 19 is a non-transitory computer-readable media claim corresponding to application server Claim 15.  The difference is that non-transitory computer-readable media is recited in the claim.  Claim 19 is rejected for the same reasons as Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanski in view of Sprigg et. al. (US 2013/0040629 A1; hereinafter “Sprigg”).

As per Claim 9, Stefanski as shown above teaches the method of claim 8.  However, Stefanski does not explicitly teach further comprising: receiving, at the application server, a request to update the at least one parameter, wherein the request is received from an administrator of the user profile modifying the user profile with an updated parameter in response to the request and communicating the updated parameter to the first user device.
Sprigg teaches further comprising: receiving, at the application server, a request to update the at least one parameter, wherein the request is received from an administrator of the user profile modifying the user profile with an updated parameter in response to the request and communicating the updated parameter to the first user device. (Sprigg, Para [0046] Right Column Lines 10-15, discloses “The parental control profile implementing module 404 may also manage/update the parental control profiles by receiving updated parental control parameters from the parental control server and using the updated parameter to update parental control profiles on the receiver device.”  Here, the “receiver device” receives “updated…parameters” to “update…profiles” from the “parental control server” (i.e., at the application server, wherein the request is received from an administrator (“parental”)).  
Stefanski and Sprigg are analogous art because they are in the field of endeavor of smart devices.  It would have been obvious to one of ordinary skill in the art before
the effective filing date to combine the monitoring of smart devices of Stefanski, with the parental control profile for a device of Sprigg. The modification would have been obvious because one of ordinary skill in the art would be motivated to better protect the user of the device from danger. (Sprigg, Para [0002], discloses “However, by carrying a personal cell phone/wireless device, children are now more susceptible to certain dangers (e.g., calls and messages from strangers, access to certain websites.)”  Sprigg’s motivation is to protect a child from danger, but one would also be motivated to add the same feature to the elder care of Stefanski, in order to prevent a vulnerable elder from installing malicious apps, receiving calls from unknown numbers and divulging personal information, etc.) 

As per Claim 16, Stefanski as shown above teaches the application server of claim 15.  However, Stefanski does not explicitly teach wherein the instructions further direct the application server to: receive a request to update the at least one parameter, wherein the request is received from an administrator of the user profile; modify the user profile with an updated parameter in response to the request; and communicate the updated parameter to at least one of the first user device or the second user device.  . (Sprigg, Para [0046] Right Column Lines 10-15, discloses “The parental control profile implementing module 404 may also manage/update the parental control profiles by receiving updated parental control parameters from the parental control server and using the updated parameter to update parental control profiles on the receiver device.”  Here, the “receiver device” receives “updated…parameters” to “update…profiles” from the “parental control server” (i.e., at the application server, wherein the request is received from an administrator (“parental”)).  

As per Claim 20, Claim 20 is a non-transitory computer-readable media claim corresponding to application server Claim 16.  The difference is that non-transitory computer-readable media is recited in the claim.  (Stefanski, Para [0095] Line 1 discloses:  “When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks may be stored in a non-transitory computer-readable medium such as a storage medium.”)  Claim 20 is rejected for the same reasons as Claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brasch et. al. (US 9,940,807 B1) discloses monitoring multiple patient apparatuses and generates an alarm based on the data, and saving data so a caregiver can compare a current patient’s behavior to previous months
Chang et. al. (US 10,346,905 B1) discloses monitoring the financial behavior of users, and inviting users to make financial changes based on behavioral patterns or deviation from behavioral patterns
Crofton et. al. (US 2017/0180394 A1) discloses monitoring file modification behaviors on a single device relative to the practices of a plurality of devices in order to detect potentially malicious activity
Treat et. al. (US 2017/0264628 A1) discloses detecting malicious activity based on a behavior profile of a user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184